Laskaratos v Bay Ridge Hoyt Lender, LLC (2020 NY Slip Op 04151)





Laskaratos v Bay Ridge Hoyt Lender, LLC


2020 NY Slip Op 04151


Decided on July 22, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 22, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JEFFREY A. COHEN
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2017-07908
 (Index No. 503392/16)

[*1]Irini Laskaratos, etc., appellant, 
vBay Ridge Hoyt Lender, LLC, et al., respondents.


Peter C. Lomtevas, Brooklyn, NY, for appellant.
Goldberg Weprin Finkel Goldstein LLP, New York, NY (Matthew Hearle of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Lawrence Knipel, J.), dated July 28, 2017. The order granted the defendants' motion for summary judgment dismissing the complaint and on their counterclaims for a deficiency judgment and an award of attorneys' fees.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the companion appeal from the judgment (Laskaratos v Bay Ridge Hoyt Lender, LLC, _____ AD3d _____ [Appellate Division Docket No. 2018-10874; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
SCHEINKMAN, P.J., COHEN, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court